Title: James Madison to Samuel L. Southard, 11 May 1835
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                11th. May 1835.
                            
                        
                        I have received the copy of your speech on the motion "to expunge from the Journal the Resolution of the
                            Senate of March 28th. 1834."
                        My present condition under a new inroad on my health not permitting me to give it the reading due to it I can
                            only thank you for it in advance, well assured that I shall find what I have always found in your like favors much that is
                            interesting conveyed in a style truly accomplished. Accept a renewed assurance of my high respect and sincere regard.
                        
                            
                                James Madison
                            
                        
                    The postmaster at Trenton will oblige J. M. by directing this to a post office nearer, if there be one, to Mr. Southard.